
	
		II
		112th CONGRESS
		1st Session
		S. 249
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2011
			Mr. Hatch (for himself,
			 Mr. Barrasso, Mr. Crapo, Mr.
			 Risch, Mr. McCain,
			 Mr. Kyl, Mr.
			 Lee, and Mr. Enzi) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Endangered Species Act of 1973 to provide
		  that Act shall not apply to any gray wolf (Canis lupus).
	
	
		1.Exemption of gray wolf from
			 endangered species act of 1973Section 4 of the Endangered Species Act of
			 1973 (16 U.S.C. 1533) is amended by adding at the end the following:
			
				(j)Exemption of
				gray wolfThis Act shall not apply to any gray wolf (Canis
				lupus).
				.
		
